Title: To Alexander Hamilton from James McHenry, 10 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department April 10. 1799
          
          The enclosed list of Officers for the Troops to be raised in the State of North Carolina, has been approved of by the President and was received from him on the 6th. instant.
          I have written to the several Gentlemen therein named informing them of their appointments—A Copy of my letter is herewith transmitted
          I have the honor to be with great respect Your obedient servant
          
            James McHenry
          
          Major General Hamilton
        